Case: 18-10438      Document: 00514811429         Page: 1    Date Filed: 01/28/2019




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                                      No. 18-10438                   United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 28, 2019
MARILY FLORES,
                                                                       Lyle W. Cayce
              Plaintiff - Appellant                                         Clerk


v.

TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:17-CV-199


Before HIGGINBOTHAM, ELROD, and HO, Circuit Judges.
PER CURIAM:*
       Marily Flores formerly attended Texas Tech University Health Sciences
Center (TTUHSC) as a scholarship student; she alleges that TTUHSC
wrongfully dismissed her from its physician assistant program on account of
her disability. Flores suffers from a “complicated ADD/ADHD, processing
speed, and dyslexia diagnosis.”          To accommodate her condition, TTUHSC
arranged for Flores to take her exams at a special facility in El Paso, Texas,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10438     Document: 00514811429     Page: 2   Date Filed: 01/28/2019



                                  No. 18-10438
where she could benefit from extended time and specially trained proctors.
During an exam, Flores left her cell phone in her pocket, which was against
the rules. Rather than inform a proctor, she proceeded to take it out. Flores
alleges that her behavior was prompted by her disability which caused her to
become “overwhelmed.”       The proctors, however, concluded that she was
cheating and reported it. The program director elected to file misconduct
charges and the matter proceeded to a hearing at Flores’s request.
      Flores takes issue with how TTUHSC conducted its inquiry. She alleges
that by questioning her at the test site and during the hearing, TTUHSC
compromised her ability to defend herself since her disability makes her easily
flustered.   She contends that TTUHSC should have accommodated her
throughout the process and that its failure to do so was a violation of her rights
under both Title II of the Americans with Disabilities Act and the
Rehabilitation Act. She filed suit under both statutes, but the district court
dismissed her claims.     It ruled that Flores’ Title II claim was barred by
sovereign immunity and that she failed to state a valid claim under the
Rehabilitation Act. Flores requested leave to amend her complaint. It too was
denied.
      We have carefully reviewed the briefs, the applicable law, and the
relevant parts of the record, and heard oral argument. The district court
committed no reversible error. For the same reasons Flores failed to state a
valid claim under the Rehabilitation Act, she also failed to state a valid claim
under Title II of the ADA. The defects in her pleadings could not be corrected
by an opportunity to amend. As such, we affirm the dismissal of both her
claims for failure to state a claim and do not reach the question of sovereign
immunity.
      The judgment is AFFIRMED.


                                        2